Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 24-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected stanchion structure, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “a frame connected to the rear plate”, “a front plate” in lines 5-6 and “a first front plate and a second front plate” in line 11 are not well defined as it is not clear if the frame connected to the rear plate is the same as the main support pole and it is not clear where the claimed “a front plate” and “a first front plate and a second front plate” are located relative to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254) in view of Martin (U.S. 20050049087) in further view of Wuster (WO 2010022940)
Regarding claim 1, Herrmann discloses A modular field comprising:
a plurality of wall segments (Fig. 1, wall segments 1);
a plurality of stanchions (PDF Pg. 8, legs 13, 13a), each stanchion of the plurality of stanchions having a base plate (Fig. 1, base plate 13), a main support pole (Fig. 1, pole 13a) connected to the base plate, a channel receptacle (Fig. 1 base plate forms channel) connected to the base plate, a rear plate connected to the main support pole, a frame connected to the rear plate, a front plate (Fig. 1, pole 13a forms a channel structure that comprises a rear plate, frame connected to rear plate and front plate), 
wherein the main support pole extends substantially perpendicular from the base plate (Fig. 1, pole 13a extends perpendicular to base 13);
Fig. 5c baseplate 14), the base plate having a first channel receptacle and a second channel receptacle (Fig. 5c, first and second channels formed in base plate), a main support pole connected to the base plate (Fig. 1 pole 13a connected to base plate), wherein the main support pole extends substantially perpendicular from the base plate (Fig. 1,pole 13a extends perpendicular);
wherein each of the plurality of stanchions connects together two adjacent wall segments that are coplanar (Fig. 1, stanchion 13a connects together two wall segments 1); 
	However, Herrmann does not disclose and a clamp connected to the main support pole;
a first rear plate connected to the main support pole, a second rear plate connected to the main support pole, a first front plate, and a second front plate,
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other.
	Martin discloses a clamp (Fig. 7, bracket 72 connects to main support pole 74) connected to the main support pole;
	However, Martin does not disclose a first rear plate connected to the main support pole, a second rear plate connected to the main support pole, a first front plate, and a second front plate,
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other.
While Wuster alone does not explicitly disclose a first rear plate connected to the main support pole, a second rear plate connected to the main support pole, a first front plate, and a second front plate, Wuster discloses a first rear plate, second rear plate, first front plate and second front plate (Fig. 6, 2a, 2b, 7b) and when taken in combination with Herrmann would disclose the plate connected to the main support as claimed. 
Fig. 6, connects wall segments 3a, 3b together oriented perpendicular)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the clamp structure of Martin to provide Herrmann with the advantage of providing a means to secure panels together to prevent separation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the corner structure of Wuster to provide Herrmann with the advantage of securely connecting wall elements together at corners. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087) and Wuster (WO 2010022940) in view of Purvis (U.S. 5683074)
Regarding claim 2, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Herrmann does not disclose a height of the main support pole may be varied with respect to the base plate.
Purvis discloses a height of the main support pole may be varied (Col. 2 Lns. 20-25, stanchions are telescoping and can vary in height) with respect to the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the adjustable height stanchions of Purvis to provide Herrmann with the advantage of providing an easily adjustable wall height for enclosing an area 

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087) and Wuster (WO 2010022940) in view of Kunz (U.S. 5897438)
Regarding claim 3, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Herrmann does not disclose a first goal and a first door, wherein the first goal and first door are each positioned between two wall segments of the plurality of wall segments.
Kunz discloses a first goal (Fig. 1, goals are between two wall segments 30) and a first door (Col. 3 Lns. 30-35, door panel 22 between wall segments 20, 24), wherein the first goal and first door are each positioned between two wall segments of the plurality of wall segments.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal and door teachings of Kunz to provide the feature of an easy entry and exit to the field as well as goals to play a game within the modular field structure. 
Regarding claim 4, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Herrmann does not disclose a second goal positioned between two wall segments of the plurality of wall segments and a plurality of corner stanchions, wherein each corner stanchion of the plurality of corner stanchions connects together two adjacent wall segments that are oriented perpendicular to each other
Kunz discloses a second goal positioned between (Fig. 1, goals are between two wall segments 30) two wall segments of the plurality of wall segments and a plurality of corner stanchions, wherein each corner stanchion of the plurality of corner stanchions connects together two adjacent wall Fig. 1, two wall segments 30, 40 perpendicular connected by corner stanchion 50)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal teachings of Kunz to provide the feature of goals to play a game within the modular field structure. 
Regarding claim 5, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
While Herrmann alone does not disclose the front plate, rear plate, frame, and clamp of each stanchion of the plurality of stanchions captures a portion of two adjacent wall segments, Herrmann which discloses the front plate, rear plate and frame of each stanchion capturing a portion of two adjacent wall segments (Fig. 1, stanchion 13a connects two wall segments) when taken in combination with Martin, which discloses the clamp of each stanchion (Fig. 7, bracket 72 connects to main support pole 74), the combination as a whole provides the claimed limitation of the front plate, rear plate, frame, and clamp of each stanchion of the plurality of stanchions captures a portion of two adjacent wall segments
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the clamp structure of Martin to provide Herrmann with the advantage of providing a means to secure panels together to prevent separation. 
Regarding claim 6, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Herrmann discloses the channel receptacle is configured to receive two adjacent wall segments of the plurality of wall segments (Fig. 1 two wall segments 1 received by channel receptacle 13)
claim 7, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 6. 
Herrmann discloses the frame of each stanchion of the plurality of stanchions is positioned between a gap formed between ends of two adjacent wall segments (Fig. 1, stanchion 13a inherently positioned between gap between wall segments in order to fit stanchion between wall segments).
Regarding claim 8, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Herrmann discloses the frame has a rectangular cross-section (Fig. 1 stanchion 13a is rectangular)
Regarding claim 9, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
While Herrmann does not explicitly disclose one or more fasteners connect the front plate of each of the plurality of stanchions to the frame of the stanchion, Herrmann discloses the front plate connected to the frame of the stanchion (Fig. 1, stanchion 13a has front plate connected with frame to form channel) and would be a matter of integral vs separable parts and the court found that the use of separable elements instead of the structure disclosed in the prior art (one piece construction) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087), Wuster (WO 2010022940) and Kunz (U.S. 5897438) in view of Arteau  (U.S. 4830341)
Regarding claim 10, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Herrmann does not disclose one or more of the stanchions of the plurality of stanchions includes an accessory rod that extends perpendicular from the base plate. 
Arteau discloses one or more of the stanchions of the plurality of stanchions includes an accessory rod that extends perpendicular (Col. 2 Lns. 64-68, ring 50 extends perpendicular from base plate) from the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with accessory rod of Arteau to provide Herrmann with the advantage of providing a connection point for additional components
Regarding claim 11, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 10.
However, Herrmann does not disclose an accessory connected to the accessory rod 
Arteau discloses an accessory connected to the accessory rod (Col. 2 Lns. 64-68-Col. 3 Lns. 1-2, safety line is attached to ring 50) from the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with accessory rod of Arteau to provide Herrmann with the advantage of providing a connection point for additional components
Regarding claim 13, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 10.
However, Herrmann does not disclose each of the plurality of stanchions includes a secondary pole connected to the main support pole, the secondary pole being substantially perpendicular to the main support pole. 
Arteau discloses each of the plurality of stanchions includes a secondary pole (Fig. 1, secondary pole 22 connected to main support pole 32) connected to the main support pole, the secondary pole Fig. 1, secondary pole 22 is perpendicular to main support pole 32)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with secondary pole of Arteau to provide Herrmann with the advantage of providing further stability to the barrier structure. 

	Allowable Subject Matter
Claims 12, 14-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12 and 14, the limitation of the accessory being one of a bench, planter or storage bin in claim 12 and a handrail connected to the secondary poles of each stanchion in claim 14 in combination with the previously claimed features was not found or suggested by the prior art of record and the prior art would not have proper motivation to include such a feature besides the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711